EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 12/21/2021 are acknowledged.  Claims 1, 3-5, 10-11, and 20 are amended.  Claims 17-18 are cancelled.  New claims 21-22 are added.  Claims 1-16 and 19-22 are pending.  

Information Disclosure Statement
	The information disclosure statement filed on 3/2/2022 has been considered.  A signed copy is enclosed.  

Claim Objections Withdrawn
The objection to claims 1, 3, and 11 because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 3-5, 10, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2 and 6-12 under 35 U.S.C. 103 as being unpatentable over Affagard et al (WO2016/170285; IDS filed on 9/8/2020, Translation attached. Citations to the document will be made referencing the translation) in view of Parmsothy et al (Lancet, 389:1218-1228, 2017; IDS filed on 9/8/2020) is withdrawn in light of applicant’s arguments thereto.



Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on 3/4/2022.

The application has been amended as follows: 
In the claims:
Claims 13-16 and 19 were cancelled.

Conclusion
Claims 1-12 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN GANGLE/Primary Examiner, Art Unit 1645